


Exhibit 10.51
AMENDMENT TO
WASHINGTON REAL ESTATE INVESTMENT TRUST
SHORT-TERM INCENTIVE PLAN
(Effective January 1, 2014)
The Washington Real Estate Investment Trust Short-Term Incentive Plan (the
“Plan”) is hereby amended as follows:
The phrase “(or if such January 1 is not a trading day, the first trading day
preceding such January 1)” in Section 4.3(c) of the Plan is hereby replaced with
the following phrase: “(or if such January 1 is not a trading day, the first
trading day after such January 1)”
This amendment shall be effective as of January 1, 2014.


 
WASHINGTON REAL ESTATE INVESTMENT TRUST
 
 
 
 
 
 
By:
 
/s/ Laura M. Franklin
 
 
 
 
 
 
 
Executive Vice President - Accounting and Administration
 
 
 
 
 
 
July 31, 2014
 



                    


